DETAILED ACTION
	Claims 25-44 are pending.


Claim Rejections - 35 USC § 112-Deposit Information
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 27-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The specification lacks complete deposit information for the deposit strains NRRL B-67598, B-67599 and NRRL B-67601.  Because it is not clear that the properties of these strains are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of these strains, a suitable deposit for patent purposes is required.  

	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	© the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and

	(d) the deposits will be replaced if they should become non-viable or non-replicable.

	In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1)The name and address of the depository;
	2)The name and address of the depositor;
	3)The date of deposit;
	4)The identity of the deposit and the accession number given by the depository;
	5)The date of the viability test;
	6)The procedures used to obtain a sample if the test is not done by the depository; and
	7)A statement that the deposit is capable of reproduction.

If the deposit was made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by Applicants, assignees or a statement by an attorney of record over his or her signature and registration number stating that deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when a deposit is made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and address of the depository is required.
	As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was filed.
	Applicant’s attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.
Claim Rejections – 35 USC § 112-2nd paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 28 and 29 are vague and indefinite because the claim recites percent identity to a genome sequence, but the genome sequence is not recited in the instant claims which renders the claims unclear.  Appropriate clarification and/or correction is required.
	Claims 40-44 are vague and indefinite because it recites that the first insecticidal activity is ‘negligible’ and the magnitude of said ‘cumulative pesticidal activity is at least 1.5 times that of the second insecticidal activity’.  The claims recite results but not the steps or enough information such that one would know how much and what type of insecticides are to be used in the methods.  The claims appear to recite an end result which cannot be predicted from the claims as recited.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to 
Claim Rejections - 35 USC § 112-New Matter
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 25-44 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants submitted a new set of claims on 9/19/19, claims 25-44, which were not originally filed.  Written support cannot be found for the language in the claims which refer to ‘magnitude’ and ‘anticipated sums’ and ‘cumulative insecticidal activity’.  The method now claimed describes application of a first insecticide ‘first insecticidal activity’ and then subsequently applying a second insecticide, e.g., the Y.entomophaga in a second composition, subsequently to produce (as recited in the new claims):
the magnitude of said cumulative insecticidal activity exceeding the anticipated sum of said first insecticidal activity and said second insecticidal activity.

The further language in dependent claims 40-44 which recite negligible amounts with the first insecticide and ‘cumulative pesticidal activity is at least 1.5 times that of second insecticidal activity (or at least twice times that of said first insecticidal activity) could not be found in the original claims or specification.  Application should point to written support for this new claim language by page and line number or remove it from the claims.

Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 25-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al (WO 2016/167668) and Hurst et al (WO 2007/142543) References provided by Applicants on PTO-1449.
	Hurst et al (2016) describe the insecticidal activity of Yersinia entomophaga.  See Example 4, Tables 10-11 and Figures 6-8.  The reference discloses agricultural granular compositions comprising the bacterium Yersinia entomophaga and an organophosphate based insecticide.  One embodiment teaches the granular Yersinia entomophaga and chlorpyrifos (as recited in claims 25, 33 and 35).  Table 1; [0164] page 28.  Paragraphs 
	Hurst et al (2007) teaches that a composition comprising Yersinia entomophaga may be applied to a plant or plant part to protect it from pest infestation.  See page 8, lines 12-16.  Table13 recites some of the invertebrate species that the strains work against, including diamond back moth.
	Further, although neither Hurst et al reference specifically recites the strains NRRL B-67598, NRRL B-67599 or NRRL B-67600, the disclosed strains of the prior art reference appear to be identical to Applicants' claimed strains given the identity of the source and their same functional ability.  If the claimed strains and strains of the prior art In re Best, 195 USPQ 430, 433 (CCPA 19&&).  
	While the Hurst references do not specifically recite a first application of the insecticide and then the application of Y.entomophaga, Hurst (2016) recites the compounds may be simultaneously applied in a single competition.  It is noted that the instant specification describes a method in which the two insecticides may be administered together or subsequently.  It would have been prima facie obvious to one of ordinary skill in the art to apply the insecticide/biocide/pesticide either alone in different applications, e.g., subsequently or together in one application, because one of ordinary skill in the are would expect that applying two different pesticide agents would have a greater effect of eradicating the pests.  The prior art teaches that insects may adapt resistance to insecticides over time and applying a second means for killing the pest would be expected to produce a cumulative killing effect to those with ordinary skill in the art at the time the invention was made.  The agents, e.g., the insecticides recited in the claims and the Yersinia entomophaga, were all very well known in the prior art for providing pest control of insects that damage plants and plant parts.  With respect to the claim language of the first insecticidal activity being negligible and the second pesticidal activity being 1.5-two times that of the negligible activity, this appears to have been obvious.  If an insecticide is not working, it would have been obvious to apply a different 
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        3/8/22